Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 1 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 2 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 3 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 4 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 5 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 6 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 7 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 8 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit A Page 9 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 10 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 11 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 12 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 13 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 14 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 15 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 16 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 17 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 18 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 19 of 20
Case 1:18-bk-10828-MT   Doc 54-1 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                            Exhibit A Page 20 of 20
